DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stop member” (44) [Claims 5 & 13] and the “actuation mechanism” [Claims 17 & 18] must be clearly shown / referenced within the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 17 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 1 & 17, the phrase “the receptacle”, line 3 respectively, does not have a proper antecedent basis.  Claim 19, fails to recite sufficient structural elements and the interconnection of the elements to positively position and define the “method of moving a drawer” so that an integral structural apparatus is defined which is able to function as claimed.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamin [US 2,486,564].  Kamin teaches of a receptacle runner assembly (fig. 2) including: a pair of opposed sub-assemblies (viewed as opposing left and right assemblies – right shown in fig. 4) configured to be arranged in a spaced relationship at opposed sides of a receptacle (17), each sub-assembly including: a runner (41a) configured to be carried along a first track (cavity of (39)) to be movable in a first direction (opening direction – to the left as shown in fig. 2); a first linkage (18) being pivotally connectable to each of the receptacle and the runner via intervening components; a bearing (27) securable relative to the receptacle; and a bearing surface (lower surface of track (28)) configured to be arranged, in use, to extend transverse to the first direction to allow carrying the bearing, wherein the bearings and bearing surfaces are configured to cooperate to displace the receptacle in a direction (vertically) perpendicular to the first direction (horizontally) while the runners are moving in the first direction.  As to Claim 2, each runner defines a second track (41), and each sub-assembly includes a track member (17a) securable to the receptacle and defining a third track (cavity formed by (17a)), and wherein each first linkage is pivotally and slidably connectable to each of the associated runner and track member via intervening components to allow being carried along the associated second track and third track.  As to Claim 3, each sub-assembly includes a second linkage (24) pivotally connectable to one of the first linkages via intervening components and one of the runners.  As to Claim 4, each bearing is rotatably mountable to one of the second linkages (shown).  As to Claim 5, each sub-assembly includes a stop member (34) extending from one of the first linkages and the second linkages, the stop member arranged to limit relative pivoting of the linkages.  As to Claim 6, each sub-assembly includes a rail (39) securable in a fixed position and defining the first track (fig. 4), and wherein each runner is slidably connectable to one of the rails to allow being carried along the associated first track (fig. 2).  As to Claim 7, each bearing surface is associated with a further bearing surface (upper surface of track (28)) configured to be arranged, in use, to extend parallel to the first direction.  Regarding Claim 8, Kamin teaches of a drawer assembly (fig. 1) including: a drawer (pan (17)) defining opposed sides (upturned sides); a cabinet (10) defining opposed internal side-walls and an opening dimensioned to receive the drawer (fig. 1); a pair of opposed sub-assemblies (viewed as opposing left and right assemblies – right shown in fig. 4) arranged to be spaced apart at each side of the drawer, each sub-assembly including: a runner (41a) configured to be carried along a first track (cavity of (39)) arranged along one of the side-walls of the cabinet to be movable in a first direction (figs. 1-2); a first linkage (18) being pivotally connected to the drawer and the runner via intervening components; a bearing (27) secured relative to the drawer; and a bearing surface (lower surface of track (28)) arranged at one the side-walls to extend transverse to the first direction to allow carrying the bearing, wherein the bearings and bearing surfaces are configured to cooperate to displace the drawer in a direction (vertically) perpendicular to the first direction (horizontally) while the runners are moving in the first direction.  As to Claim 9, each runner defines a second track (41), and each sub-assembly includes a track member (17a) configured to be arranged at one of the sides of the drawer and defining a third track (cavity formed by (17a)), and wherein each first linkage is pivotally and slidably connected to each of the associated runner and the track member via intervening components to allow being carried along the associated second track and third track.  As to Claim 10, each track member is integrally formed with the drawer (note fig. 4).  As to Claim 11, each sub-assembly includes a second linkage (24) pivotally connected to one of the first linkages via intervening components and one of the runners.  As to Claim 12, each bearing is rotatably mounted to one of the second linkages (shown).  As to Claim 13, each sub-assembly includes a stop member (34) extending from one of the first linkages and the second linkages, the stop member arranged to limit relative pivoting of the linkages.  As to Claim 14, each sub-assembly includes a rail (39) mounted to one of the side-walls of the cabinet and defining the first track (fig. 4), and wherein each runner is slidably connectable to one of the rails to allow being carried along the associated first track (fig. 2).  As to Claim 15, each bearing surface is associated with a further bearing surface (upper surface of track (28)) arranged to extend parallel to the first direction.  As to Claim 16, each bearing surface is defined by a second track member (viewed as the flange defining one side of the track) mounted to one of the side-walls of the cabinet.  Regarding Claim 17, Kamin teaches of a receptacle runner assembly (fig. 2) including: a pair of opposed sub-assemblies (viewed as opposing left and right assemblies – right shown in fig. 4) configured to be arranged in a spaced relationship at opposed sides of a receptacle, each sub-assembly including: a runner (41a) configured to be carried along a first track (cavity of (39)) to be movable in a first direction (figs. 1-2); a track member (17a) securable to the receptacle, each track member defining a second track (cavity formed by (17a)), and each runner defines a third track (41); and a pair of linkages (18, 24) pivotally connected to each other via intervening components, the pair of linkages including a first linkage (18) being pivotally and slidably connectable to each of the associated runner and the track member to allow being carried along the associated second track and third track, and a second linkage (24) being pivotally connectable to the associated runner; and at least one actuation mechanism (16, 26) operable to control relative pivoting of the pair of linkages to allow displacing the receptacle in a direction perpendicular to the first direction.  Regarding Claim 18, Kamin teaches of a drawer assembly (fig. 2) including: a drawer (pan (17)) defining opposed sides (upturned sides); a cabinet (10) defining opposed internal side-walls and an opening dimensioned to receive the drawer (fig. 1); a pair of opposed sub-assemblies (viewed as opposing left and right assemblies – right shown in fig. 4) arranged to be spaced apart at each side of the drawer, each sub-assembly including: a runner (41a) configured to be carried along a first track (cavity of (39)) arranged along one of the side-walls to be movable in a first direction (figs. 1-2); a track member (17a) configured to be arranged at one of the sides of the drawer, each track member defining a second track (cavity formed by (17a)), and each runner defines a third track (41); and a pair of linkages (18, 24) pivotally connected to each other via intervening components, the pair of linkages including a first linkage (18) being pivotally and slidably connectable to each of the associated runner and the track member to allow being carried along the associated second track and third track, and a second linkage (24) being pivotally connectable to the associated runner; and at least one actuation mechanism (16, 26) operable to control relative pivoting of the pair of linkages to displacing the drawer in a direction perpendicular to the first direction.  
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choo et al., [US 2014/0125212].  Choo teaches of an inherent method of moving a drawer from within a cabinet to outside of the cabinet, the method including: applying force (manual force from a user) to a front of the drawer (200) in a direction away from the cabinet (10), the force causing the drawer to be carried by a pair of runners (260) arranged at opposed sides of the cabinet, and carried by a pair of bearings (211’s, 212’s) traversing a pair of operatively horizontal {depends upon viewed orientation} bearing surfaces (along groove 262) arranged at opposed sides of the cabinet until the rollers traverse a pair of inclined bearing surfaces (front inclined surface portion) arranged to slope towards a front of the cabinet, thereby causing a pair of linkages (230, 240) arranged at opposed sides of the drawer and pivotally connected to each of the drawer and the runners to operate to lower the drawer away from the runners (fig. 10); and when the drawer is moved outside of the cabinet, ceasing application of the force to the front of the drawer (such as when the user releases the drawer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various drawer runner assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
September 16, 2021

/James O Hansen/Primary Examiner, Art Unit 3637